Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the
payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with
Applicant’s Attorney Kevin Yao (Reg. No. L0790) on May 24, 2021.

AMENDMENTS TO THE CLAIM
LISTING OF THE CLAIM:
Claims 1, 8, 15 and 20 have been amended as follow:

1.  (Currently Amended) 1. (Currently Amended) A method comprising:
determining past preset events related to a peer communication party, the preset events including recorded description information describing historical operations performed by the peer communication party based on a communication application installed on a first electronic device; 
detecting, on a second electronic device, whether a communication page of a local communication party with the peer communication party is in an open state;
synchronizing an expedited processing page at the second electronic device with the determined preset events; and
;
wherein displaying the description information of the preset events in the expedited processing page associated with the communication page of the peer communication party in the centralized manner comprises switching the expedited processing page from a hidden state to a displayed state to display the description information of the preset events in the centralized manner when the communication page is detected to be in the open state and a preset triggering operation for the communication page is detected.

8. (Currently Amended) The method of claim 1, wherein displaying the description information of the preset events in the expedited processing page associated with the communication page of the peer communication party in the centralized manner further comprises[[:]] 
synchronously displaying the expedited processing page to collectively display the description information of the preset events when the communication page is detected to be in the open state



15. (Currently Amended) One or more computer readable media storing executable instructions that, when executed by one or more processors, cause the one or more processors to perform acts comprising:
determining past preset events related to a peer communication party, the preset events including recorded description information describing historical operations performed by the peer communication party based on a communication application installed on a first electronic device; 

synchronizing an expedited processing page at the second electronic device with the determined preset events; and
displaying, on the second electronic device, description information of the preset events in an expedited processing page associated with the communication page in a centralized manner when the communication page is detected to be in an open state;
wherein displaying the description information of the preset events in the expedited processing page associated with the communication page of the peer communication party in the centralized manner comprises switching the expedited processing page from a hidden state to a displayed state to display the description information of the preset events in the centralized manner when the communication page is detected to be in the open state and a preset triggering operation for the communication page is detected.

20. (Currently Amended) An apparatus comprising: 
one or more processors;
memory storing thereon computer-readable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts comprising:
 	determining a type of relationship with a peer communication party; 
 obtaining past preset events related to the peer communication party according to the type of relationship, the preset events including recorded description information describing historical operations performed by the peer communication party based on a communication application installed on a first electronic device; 
detecting, on a second electronic device, whether a communication page of a local communication party with the peer communication party is in an open state;
synchronizing an expedited processing page at the second electronic device with the determined preset events; and
displaying, on the second electronic device, description information of the preset events in an expedited processing page associated with the communication page in a centralized manner when the communication page is detected to be in an open state;
wherein displaying the description information of the preset events in the expedited processing page associated with the communication page of the peer communication party in the centralized manner comprises switching the expedited processing page from a hidden state to a displayed state to display the description information of the preset events in the centralized manner when the communication page is detected to be in the open state and a preset triggering operation for the communication page is detected.


ALLOW SUBJECT MATTER
This office action is in response to the amendment filed on March 16, 2021 and was interviewed on May 25, 2021.  
Claims 1, 8, 15, and 20 are allowable over the prior art of record.
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks on March 16, 2021 and further narrow claims as presented above is patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 13202.14).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919.  The examiner can normally be reached on M-F: 7:30 am -3:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUOC H NGUYEN/Primary Examiner, Art Unit 2443